        Case 7:18-cv-07172-KMK Document 218 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 HUGH KNIGHT et al.,
                                  Plaintiffs,
                                                              No. 18-CV-7172 (KMK)
        v.
                                                                      ORDER


 NEW YORK STATE DEPARTMENT OF
 CORRECTIONS, et al.,
                                Defendants.


KENNETH M. KARAS, District Judge:

       At the Conference on June 9, 2021, the Court adopted the following schedule:

        Defendants shall submit their motion by no later than August 20, 2021. Plaintiffs’
response and any cross-motion shall be due by no later than September 20, 2021. Defendants
shall submit their reply and any cross-response by no later than October 20, 2021. Plaintiffs’
reply to any cross-response will be due no later than November 4, 2021.

       Counsel are reminded that there is a strict page limit, which will be extended only in
extreme circumstances.

        Any pending deadlines found in the Federal Rules of Civil Procedure or in any applicable
statute are hereby stayed until the date the Motion is decided.

       If oral argument is requested, it may be scheduled by the Court.

SO ORDERED.

DATED:         June 11, 2021
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
